United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 20, 2006

                                                           Charles R. Fulbruge III
                             No. 05-20518                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

DELAR WILKINS, also known as Delmar Wilkins, also known as Delman
Wilkins,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:05-CR-6-ALL
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Delar Wilkins appeals his guilty-plea conviction and

sentence for possession of a firearm by a convicted felon.         He

raises two issues in this appeal.

     First, Wilkins argues the district court erred by finding

that his prior Texas felony conviction for burglary of a

habitation was a crime of violence under U.S.S.G. §§ 2K2.1(a)(2)

and 4B1.2(a).   The district court correctly found that Wilkins’s

prior conviction for burglary of a habitation was a conviction

for a crime of violence.    See United States v. Garcia-Mendez,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20518
                                -2-


420 F.3d 454, 456-57 (5th Cir. 2005), cert. denied, 126 S. Ct.

1398 (2006); United States v. Hornsby, 88 F.3d 336, 339 (5th Cir.

1996).

     Second, Wilkins contends that the felon-in-possession-of-a-

firearm statute, 18 U.S.C. § 922(g), is unconstitutional under

the Commerce Clause because it criminalizes the possession of

firearms which do not substantially affect interstate commerce

and that there was insufficient evidence to establish there was a

substantial effect on interstate commerce.   Wilkins correctly

concedes that these arguments are foreclosed by circuit

precedent.   See United States v. Daugherty, 264 F.3d 513,

518 & n.12 (5th Cir. 2001).   He raises the issues to preserve

them for further review.

     AFFIRMED.